        THE WEITZ LAW FIRM, P.A.
                                                                                 Bank of America Building
                                                                            18305 Biscayne Blvd., Suite 214
                                                                                 Aventura, Florida 33160

        March 17, 2020
                                                                                    USDC SDNY
        VIA CM/ECF
                                                                                    DOCUMENT
        Honorable Judge Mary Kay Vyskocil
                                                                                    ELECTRONICALLY FILED
        United States District Court
                                                                                    DOC #:
        Southern District of New York
                                                                                    DATE FILED: 3/25/2020
        500 Pearl Street
        New York, New York 10007-1312

                               Re:    Velasquez v. Chong Qing Xiao Mian I, Inc., et al
                                      Case 1:19-cv-08824-MKV

        Dear Judge Vyskocil:

               The undersigned represents the Plaintiff in the above-captioned case matter.

               Due to the ongoing health crisis caused by the COVID-19 pandemic, and the tumultuous
        economic effects it is causing to virtually all businesses open to the public (including possible
        complete closures), such as the business involved in this matter, Plaintiff’s undersigned counsel
        hereby respectfully requests that the Court grant a thirty (30) day stay of all deadlines and/or
        Conference in this matter.

                Further, since undersigned counsel is based in Florida, an in-person Conference would require
        possible unsafe roundtrip travel from Florida to New York (in both of which official states of
        emergency has been declared). In fact, recently a passenger on a similar JetBlue flight from New
        York to Florida had tested positive for COVID-19. In addition, undersigned counsel suffers from an
        underlying asthmatic-type health condition which, potentially, would be adversely affected by the
        COVID-19 virus. However, in the event that the Court decides not to stay this matter, then, in the
        alternative, undersigned counsel respectfully requests that any future Conference be conducted
        telephonically, which is in accordance with SDNY’s Chief Judge Coleen McMahon’s recent March
        13, 2020 Standing Order that “Judges are strongly encouraged to conduct court proceedings by
        telephone or video conferencing where practicable.”

              The Court may wish to note that this is undersigned counsel's first request to stay this matter.
        Thank you for your consideration of this unexpected, but essential, request.

                                                     Sincerely,

                                                  By: /S/ B. Bradley Weitz             .
                                                      B. Bradley Weitz, Esq. (BW 9365)
                                                      THE WEITZ LAW FIRM, P.A.
GRANTED. Plaintiff shall respond to Defendants'       18305 Biscayne Blvd., Suite 214
                                                      Aventura, Florida 33160
pending motion to dismiss by May 1, 2020. Defendants
                                                      Tel.: (305) 949-7777
shall reply by May 14, 2020.                          Fax: (305) 704-3877
                                                      Email: bbw@weitzfirm.com
       3/25/2020
